Citation Nr: 9932545	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-42 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for 
interstitial cystitis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1994.

This appeal arises from an October 1994 rating decision from 
the Washington, District of Columbia, Regional Office (RO).  
The appeal was certified to the Board of Veterans' Appeals 
(Board) from the Baltimore, Maryland, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show that an appliance is necessary 
or that absorbent materials are used.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
interstitial cystitis are not met.   38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.7, 4.115a, Diagnostic Code 
7512 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in October 1994, service connection for 
interstitial cystitis was granted with a noncompensable 
rating assigned.  A rating decision in November 1996 
increased the disability rating to 10 percent.  A rating 
decision in February 1999 increased the disability rating to 
40 percent, effective from March 1994.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under the criteria of Diagnostic Code 7512, cystitis is rated 
as voiding dysfunction.  Voiding dysfunction is rated based 
on urine leakage, frequency, or obstructed voiding.  The 
veteran is currently rated at 40 percent.  The only 
applicable rating above 40 percent for voiding dysfunction 
that the Schedule provides is a 60 percent rating for urinary 
leakage that requires the use of an appliance or wearing 
absorbent materials that must be changed more than four times 
per day.  38 C.F.R. § 4.115a, Diagnostic Code 7512 (1999).

An August 1994 VA examination report notes a diagnosis of 
history of interstitial cystitis.  Service medical records 
for post service treatment from January 1995 through May 1995 
note urinary frequency and urgency.  An October 1998 VA 
examination report indicates that veteran complained of pain, 
urgency, frequency, and occasional urge incontinence.  The 
diagnoses were interstitial cystitis, urinary frequency, and 
urge incontinence.  A November 1998 VA medical statement 
notes that the veteran indicated that he had urinary 
frequency two times per hour during the day and nocturia 
(night time frequency) three times in a five hour period.  
The veteran denied using diapers.  The veteran presented 
testimony in September 1999 at a hearing before the 
undersigned member of the Board.  He testified that he had 
urgency that affected his daily activities and that he got up 
three to four times per night with urgency.  He also 
indicated that his undergarments were sometimes wet in the 
morning from leakage.  He testified that he did not use an 
appliance or diaper.  

None of the evidence shows that an appliance is necessary or 
that absorbent materials are used.  While the evidence shows 
that the veteran has urgency, frequency, and some leakage, 
the requirements for an increased rating above the currently 
assigned 40 percent rating is that an appliance is required 
of that absorbent materials must be changed more than four 
times per day.  None of the evidence in the record shows 
this.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
interstitial cystitis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.115a, Diagnostic Code 7512 (1999).


ORDER

An increased disability rating for interstitial cystitis is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

